DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 5/18/2022.
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. Applicant argues that Sun discloses a glass composition, but there is no description of an image display device as recited in claim 1, such as the head mounted display (HMD) disclosed in the present application. Consequently, the "optical glass" disclosed in Sun does not correspond to "A light guide plate for an image display device" as recited in amended claim 1, let alone "wherein the light guide plate has a first surface and a second surface that face each other, and parallelism of the first surface and the second surface is 20 arc seconds or less" as more completely recited in amended claim 1. 
 	Examiner does not agree with Applicant’s argument because Sun clearly shows in abstract that the optical glass meets the requirements for a modern imaging device. See abstract.  Examiner admits that Sun does not show the claimed parallelism of the first surface and the second surface is 20 arc seconds or less.  However, the modification of the device would have been obvious to the ordinary skilled person in the art.  See the detail in the rejection in the previous Office action and will show in the following rejection.  Note that for the examination purposes, the “HMD” feature is not claimed in the claim.  Examiner however notes that “HMD” is disclosed in the specification.
Applicant also argues that Raguenet is also silent concerning "A light guide plate for an image display device" as recited in amended claim 1, let alone "wherein the light guide plate has a first surface and a second surface that face each other, and parallelism of the first surface and the second surface is 20 arc seconds or less" as more completely recited in amended claim 1. Raguenet also relates only to a glass composition, and does not disclose an image display device such as an HMD. Moreover, the vitreous material (0034) of Raguenet cited in the Action appears to be coated on a scattering substrate and is clearly not "a light guide plate" as recited in claim 1. 
 	Examiner does not agree with Applicant’s argument because Raguenet clearly shows in abstract that the device is organic light emitting device.  It is well known in the art that OLED is mainly used for digital display screen.   Note that for the examination purposes, the “HMD” feature is not claimed in the claim.  Examiner however notes that “HMD” is disclosed in the specification.

Applicant further argues that Brown fails to disclose or suggest original claim 2's, and now amended claim l's "wherein the light guide plate has a first surface and a second surface that face each other, and parallelism of the first surface and the second surface is 20 arc seconds or less."  Examiner admits that Brown doesn’t show the claimed limitation. However, the modification of the device would have been obvious to the ordinary skilled person in the art.  See the detail in the rejection in the previous Office action and will show in the following rejection.  
Applicant further argues that the Action appears not to contain any specific remarks about claims 6-15, or about claims 3-5. 
 	To respond to the Applicant’s argument, more detail reasoning to support Examiner’s opinion is greatly discussed in the following rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 17, and 18 recite the limitation "claim 2".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2014/0140653 to Brown et al in view of USPUB 2013/0190162 to Sun.
 	Brown shows a light source 343 (fig. 30); a light guide plate 260, 250 (fig. 20A; 19A); and a first and a second optical element 266, 261, 262, 263, 264, 265, 268, HBE1, HWF.  Brown discloses every aspect of claimed invention except for the claimed light guide plate. Sun shows a general teaching of utilizing the claimed light guide plate for an image display device which guides image light inputted from an image display element and outputs the image light toward a user's pupil (¶0004, 0005, 0006), wherein, the light guide plate is made of a lead-free glass having a refractive index of 1.8 or more (abstract) with respect to a wavelength of the image light and containing S102 in an amount greater than zero mass% and less than or equal to 35 mass% (abstract) and ZrO2 in an amount greater than zero mass% and less than or equal to 30 mass% (¶0022), and the light guide plate has an internal transmittance of 0.6 or more with respect to a wavelength of 400 nm when a plate thickness is 10 mm. Since Sun shows all the claimed structural limitation, for the examination purpose, the claimed characteristic such as an internal transmittance is inherently shown by the device.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Brown’s device to include the claimed light guide plate as shown in Sun for the purpose of providing a suitable glass optical element which meets the requirements for a modern imaging device (see Sun, abstract). Itis clear this would improve the device.  Brown does not specifically show the claimed range of the refractive index of the first and second optical elements. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.   Applicant argues that Brown fails to disclose or suggest “wherein the light guide plate has a first surface … 20 arc seconds or less”.  Examiner does not agree with Applicant’s argument because Brown’s light guide plate 250, 260 clearly shows the first surface and the second surface that face each other, and parallelism of the first surface and the second surface is 20 arc seconds or less.  The parallelism of the Brown’s light guide plate appeals to be close to zero arc.  
Re claims 3 and 5, Sun discloses every aspect of claimed invention except for the claimed range. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Sun’s device to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Regarding claim 3, note that a distance from the first surface to the second surface of Brown’s light guide plate is already set in the shown device, therefore, the claimed difference would be zero.  
Re claim 4, Sun discloses every aspect of claimed invention except for the claimed light source. Itis clear any light source can be utilized as needed for the functionality of the device. 
Re claims 6, and 13-15, a light source 343, an image display 500 (fig. 43-47) are shown in Brown.
Re claims 7 and 10, optical elements 266, 261, 262, 263, 264, 265, 268, HBE1, HWF are shown in Brown.
Re claims 8-9, and 11-12 a refractive index of 1.592 (see ¶0158); the light guide plate is made of a lead-free glass having a refractive index of 1.8 or more (abstract)  are shown in Brown.
Claim 16. The light guide plate of claim 1, wherein the light guide plate further contaming ZnO in a range of 0 to 35 mass% (see abstract) and Y203 in a range of 0 to 40 mass% (4/0024).
Claim 17. The light guide plate of claim 2, wherein the light guide plate contains S102 in a range of 1 mass% to 10 mass% (abstract), ZnO in a range of 0 mass% to 10 mass% (abstract), Y203 in a range of 0 mass% to 1 mass% (¶0024), and ZrO2 in a range of 1 mass% to 10 mass% (see 0031).
  Claim(s) 1, 16, 17, and 19 is/are further rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2014/0140653 to Brown et al in view of USPUB 2016/0013432 to Raguenet.
 	Re claims 1, 16, 17, and 19, Brown shows a light source 343 (fig. 30); a light guide plate 260, 250 (fig. 20A; 19A); and a first and a second optical element 266, 261, 262, 263, 264, 265, 268, HBE1, HWF.  Brown discloses every aspect of claimed invention except for the claimed light guide plate. Raguenet shows a general teaching of utilizing the claimed light guide plate for an image display device which guides image light inputted from an image display element and outputs the image light toward a user's pupil, wherein, the light guide plate is made of a lead-free glass having a refractive index of 1.8 or more (¶0034; higher than 1.95) with respect to a wavelength of the image light and contaming SiO2 in an amount greater than zero mass% and less than or equal to 35 mass% (abstract) and ZrO2 in an amount greater than zero mass% and less than or equal to 30 mass% (¶0031), and the light guide plate has an internal transmittance of 0.6 or more with respect to a wavelength of 400 nm when a plate thickness is 10 mm. Since Raguenet shows all the claimed structural limitation, for the examination purpose, the claimed characteristic such as an internal transmittance is inherently shown by the device.
Claim 16. The light guide plate of claim 1, wherein the light guide plate further containing ZnO in a range of 0 to 35 mass% (see abstract) and Y203 in a range of 0 to 40 mass% (0 mass%).
Claim 17. The light guide plate of claim 2, wherein the light guide plate contains S102 in a range of 1 mass% to 10 mass% (abstract), ZnO in a range of 0 mass% to 10 mass% (abstract), Y203 in a range of 0 mass% to 1 mass% (0 mass%), and ZrO2 in a range of 1 mass% to 10 mass% (see ¶0031).

	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883